           Case 2:20-cr-00347-NR Document 150 Filed 11/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     )
                                             )
      v.                                     )       Criminal No. 20-347
                                             )
JAMES VANCE                                  )

                                            ORDER

       AND NOW, this 20th day of November 2020, upon consideration of the

government’s emergency motion [ECF 149], it is HEREBY ORDERED that the Order entered

in the United States District Court for the District of New Jersey by U.S. Magistrate Judge

Dickson is STAYED. It is FURTHER ORDERED that the Defendant, JAMES VANCE,

shall be placed into the custody of the United States Marshals Service and be transported

forthwith to the Western District of Pennsylvania for further proceedings on the government’s

request that Defendant, JAMES VANCE, be detained pending a hearing on the government’s

motion.

       It is FURTHER ORDERED that the government shall promptly notify the Court as to

when the Defendant has been transferred to this District, in order for the Court to either schedule

a hearing, or otherwise order supplemental briefing on the government’s motion to revoke.

                                             /s/ J. Nicholas Ranjan
                                             J. NICHOLAS RANJAN
                                             UNITED STATES DISTRICT JUDGE
                                             WESTERN DISTRICT OF PENNSYLVANIA
